OPINION — AG — THE WORDS " RECORDED " AND " FILED " AS USED IN HOUSE BILL NO. 851, 29TH LEGISLATURE, ARE NOT INTERCHANGEABLE; THAT " RECORDED " MEANS TRANSCRIBED OR COPIED IN A PERMANENT RECORD BOOK OF THE SECRETARY OF STATE, WHEREAS, " FILED " MEANS THAT SAID INSTRUMENT IS DELIVERED TO THE CUSTODY OF THE SECRETARY OF STATE; THAT WHETHER AN INSTRUMENT IS TO BE FILED OR RECORDED DEPENDS ON WHETHER THE GENERAL STATUTES PROVIDE THE SAME SHALL BE FILED OR RECORDED IN AN OFFICE OF COUNTY CLERK; THAT ONLY ORIGINAL INSTRUMENT MAY BE SO FILED, REFILED, RECORDED OR RE RECORD (EXCEPT CERTAIN CHATTEL MORTGAGES AND CERTAIN FINANCING STATEMENTS), BUT ANY ORIGINAL MAY BE RECEIVED PROVIDED SAME COMPLIES WITH THE APPLICABLE FILING OR RECORDING STATUTES. CITE: 12A O.S. 1961, 9-401 [12A-9-401], 12A O.S. 1961, 10-101 [12A-10-101], 46 Ohio St. 1961 57 CT Court of Appeals for the State of New York[46-57], 12A O.S. 1961, 9-302 [12A-9-302], 46 Ohio St. 1961 34 [46-34] (HARVEY CODY)